         Case 2:19-cr-00323-RFB-NJK Document 23 Filed 07/13/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7
     Attorney for Tony Nivongso
 8
 9                                 UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                            Case No. 2:19-CR-323-RFB-NJK
12
                      Plaintiff,                          STIPULATION TO CONTINUE
13
                                                          PRETRIAL MOTION DEADLINES
            v.
14                                                        (First Request)
     TONY NIVONGSO,
15
                      Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Raquel Lazo, Assistant Federal Public Defender, counsel for Tony Nivongso, that the
21
     previously ordered deadline for filing of pretrial motions be vacated and that the parties herein
22
     shall have to and including July 16, 2020, within which to file the Defendant’s pretrial motions
23
     currently due July 2, 2020.
24
            IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
25
     shall have to and including July 30, 2020, to file any and all responsive pleadings, currently due
26
     July 16, 2020.
         Case 2:19-cr-00323-RFB-NJK Document 23 Filed 07/13/20 Page 2 of 4




 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including August 6, 2020, to file any and all replies to dispositive motions,
 3   currently due July 23, 2020.
 4           The Stipulation is entered into for the following reasons:
 5           1.      Counsel for the defendant needs additional time to meet and discuss the
 6   government’s proposed resolution with her client; and to file a pretrial motion should her client
 7   reject the government’s proposed resolution.
 8           2.      The defendant is incarcerated and does not object to the continuance.
 9           3.      The parties agree to the continuance.
10           4.      The additional time requested herein is not sought for purposes of delay, but
11   merely to allow counsel for defendant sufficient time within which to discuss the proposed
12   resolution with her client.
13           5.      Additionally, denial of this request for continuance could result in a miscarriage
14   of justice.
15           This is the first stipulation to continue filed herein.
16           DATED this 24th day of June, 2020.
17    RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
      Federal Public Defender                            United States Attorney
18
19       /s/ Raquel Lazo                                    /s/ Brian Y. Whang
      By_____________________________                    By_____________________________
20
      RAQUEL LAZO                                        BRIAN Y. WHANG
21    Assistant Federal Public Defender                  Assistant United States Attorney

22
23
24
25
26
                                                        2
           Case 2:19-cr-00323-RFB-NJK Document 23 Filed 07/13/20 Page 3 of 4




 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:19-CR-323-RFB-NJK
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                          OF LAW AND ORDER
             v.
 6
     TONY NIVONGSO,
 7
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT
11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.     Counsel for the defendant needs additional time to meet and discuss the
14   government’s proposed resolution with her client; and to file a pretrial motion should her client
15   reject the government’s proposed resolution.
16           2.     The defendant is incarcerated and does not object to the continuance.
17           3.     The parties agree to the continuance.
18           4.     The additional time requested herein is not sought for purposes of delay, but
19   merely to allow counsel for defendant sufficient time within which to discuss the proposed
20   resolution with her client.
21           5.     Additionally, denial of this request for continuance could result in a miscarriage
22   of justice.
23   ///
24   ///
25   ///
26
                                                      3
         Case 2:19-cr-00323-RFB-NJK Document 23 Filed 07/13/20 Page 4 of 4




 1                                               ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including July
 3   16, 2020, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including July 30, 2020, to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including August 6, 2020, to file any and all replies to dispositive motions.
 8                     13th day of July, 2020.
            DATED this ____
 9
10                                                 RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
